UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
NISHEKA HAYES CASE NO. 1:18-CV-01354
VERSUS JUDGE ROBERT R. SUMMERHAYS
TERRANCE HOWARD, ET AL. MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

This matter was referred to United States Magistrate Judge Perez-Montes for report and
recommendation. After an independent review of the record, and noting the absence of any
objections, the Court concludes that the Magistrate Judge’s report and recommendation is correct
and adopts the findings and conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the Motion to Dismiss filed by
the City of Alexandria, Corporal Terrance Howard, and “Unknown Officers” [Doc. No. 8] is
DENIED IN PART AS MOOT and GRANTED IN PART as follows: the motion is denied as moot
to the extent Defendants seek dismissal of Plaintiffs’ claims for punitive damages under federal
law against the City of Alexandria, and against Howard and the Unknown Officers in their official
capacities; the motion is granted to the extent it seeks dismissal of Plaintiff's claim for punitive
damages under state law.

In light of the foregoing, the Clerk of Court is INSTRUCTED to terminate Doc, No. 8.

Signed at Lafayette, Louisiana, this J day of August, 2019.

    

ROBERT R. SUMMERUAYS “=”
UNITED STATES DISTRICT JUDGE

 

 
